IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA
ONE BLOOD, INC./FCCI
INSURANCE GROUP,                    NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellants,                   DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-4063

ONE BLOOD, INC./ZENITH
INSURANCE COMPANY
    Appellees.

_____________________________/

Opinion filed April 19, 2017.

An appeal from an order of Judge of Compensation Claims.
Wilbur W. Anderson, Judge.

Date of Accident: March 13, 2012.

Thomas G. Portuallo of Eraclides, Gelman, Hall, Indek, Goodman, Waters &
Traverso, Jacksonville, for Appellants.

William H. Rogner, Winter Park, for Appellees.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., MAKAR, JAY, JJ., CONCUR.



                                       1